NOT PRECEDENTIAL

       UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT

                                    ________

                                   No. 11-1242
                                   _________


                        UNITED STATES OF AMERICA

                                        v.

                              LYNELL PIGFORD,
                                         Appellant

                                    ________

                 On Appeal from the United States District Court
                     for the Middle District of Pennsylvania
                          (D.C. No. 1-09-cr-00184-001)
                  District Judge: Honorable Sylvia H. Rambo
                                    _______

                   Submitted Under Third Circuit LAR 34.1(a)
                               October 24, 2011

            Before: SLOVITER, GREENAWAY, JR., Circuit Judges
                        and POLLAK,* District Judge


                           (Filed November 16, 2011)
                                    ______

                                    OPINION
                                     ______


   *
     Hon. Louis H. Pollak, Senior Judge, United States District Court for the Eastern
District of Pennsylvania, sitting by designation.
SLOVITER, Circuit Judge.

       Lynell Pigford was convicted by a jury of manufacturing counterfeit United States

currency in violation of 18 U.S.C. § 471 and was sentenced to 34-months imprisonment.

Pigford appeals, contending that the District Court abused its discretion when it denied

Pigford’s motion in limine to exclude evidence that Pigford was convicted for a separate

drug offense based on drugs found simultaneously with the counterfeit currency and

related testimony that Pigford planned to purchase drugs with the counterfeit currency.1

       Federal Rule of Evidence 404(b) prohibits admission of evidence of prior crimes,

wrongs, or acts in order “to prove the character of a person in order to show action in

conformity therewith.” However, such evidence may be admitted for another evidentiary

purpose, such as proof of motive, if it is also relevant under Rule 402, its probative value

exceeds its prejudice under Rule 403, and a limiting instruction is provided upon request.

United States v. Cruz, 326 F.3d 392, 395 (3d Cir. 2003).

       The defendant does not dispute that the evidence in question was admissible for a

proper purposeCnamely, to prove that Pigford=s motive for counterfeiting money was to

purchase drugsCand that the evidence was relevant. Instead, the defendant contends that


   1
     The District Court had jurisdiction under 18 U.S.C. § 3231 and we have jurisdiction
under 28 U.S.C. § 1291. We review a district court’s ruling to admit or exclude evidence
for abuse of discretion. United States v. Green, 617 F.3d 233, 239 (3d Cir. 2010).
                                             2
the district court erred in its balancing of the probative value of the evidence against its

potential for unfair prejudice. The Government argues that the evidence was highly

probative to Pigford=s motive and that, in addition to motive, the evidence was needed to

refute Pigford=s contention that he could not be responsible for the counterfeit money

because the money was detected in the stream of commerce after Pigford was

incarcerated; under the Government=s theory, Pigford initially used the counterfeit to

purchase drugs and, after his arrest, the counterfeit was passed by the drug dealer to

various retail establishments.

       We need not address whether the district court abused its discretion in balancing

the additional probative value of this evidence against the obvious prejudice of informing

the jury that Pigford was dealing in drugs. Any possible error in admitting the evidence

in question was indisputably harmless. See United States v. Lee, 612 F.3d 170, 189 (3d

Cir. 2010) (test for harmless error in admission of evidence is whether “it is highly

probable that evidentiary error did not contribute to conviction”). The other evidence at

trial showed that a photocopier and counterfeit bills were found in Pigford=s bedroom;

that Pigford had purchased the photocopier; that Pigford’s fingerprints were on the

counterfeit bills; and that Pigford had told both his roommate and girlfriend that he was

counterfeiting currency. The evidence of guilt was overwhelming.

       For the foregoing reasons, we will affirm the judgment of conviction.



                                              3